Citation Nr: 1747079	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected residual scars of the right knee, status post surgery.

2.  Entitlement to an initial compensable evaluation for service-connected left foot plantar fasciitis with left heel spur.

3.  Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction presently resides with the RO in St. Petersburg, Florida.

In his January 2013 substantive appeal (VA Form 9), the Veteran challenged the adequacy of the June 2010 and August 2010 VA examinations which formed the basis for his ratings for service-connected scars and left foot disabilities.  However, the Veteran did not respond to the RO's request to schedule the VA examinations.  The Board notes that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran did not respond to the RO's request to schedule new VA examinations.  Therefore, the duties to notify and assist have been met.

This matter was previously before the Board in March 2016 when it was remanded for additional development with instruction to obtain any outstanding service treatment and military personnel records, any post-service VA treatment records, and to schedule the Veteran for VA examinations to determine the etiology of any diagnosed headache condition and to assess the current severity of his service-connected left foot and scar disabilities.

Pursuant to the Board's March 2016 remand, the Agency of Original Jurisdiction (AOJ) performed additional development, attempted to schedule the Veteran for new VA examinations, and issued a Supplemental Statement of the Case (SSOC) in April 2017.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's April 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's residual scars of the right knee, status post surgery, have been manifested by an absence of pain, inflammation, edema, keloid formation, or disfigurement and do not limit the Veteran's motion or cause limitation of function.

2.  The Veteran's left foot plantar fasciitis with left heel spur has been manifested by tenderness near the heel without limitation of motion.

3.  The Veteran has not had a chronic headache disability during the course of his claim and appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residual scars of the right knee, status post surgery have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §4.118, Diagnostic Code 7804 (2016).

2.  The criteria for an initial compensable rating for left foot plantar fasciitis with left heel spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a; Diagnostic Code 5099-5020, 5284 (2016).

3.  The criteria for service connection for a headache disability have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Disablity Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  


A.  Residual scars of the right knee, status post surgery

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DCs 7800-7805.

Under Diagnostic Code 7801, scars (other than those of the head, face, or neck), that are deep or that cause limited motion are rated as follows: If the area or areas exceed 6 square inches (39 sq. cm.), a 10 percent rating is assigned.  If the area or areas exceed 12 inches (77 sq. cm.), a 20 percent rating is assigned.

Under Diagnostic Code 7802, scars (other than those of the head, face, or neck), that are superficial and that do not cause limited motion are assigned a maximum 10 percent rating if the scar covers an area of 144 square inches (929 sq. cm.) or more.

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for one or two scars which are unstable or painful, a 20 percent rating is warranted for three or four such scars and, if both unstable and painful, and additional 10 percent is to be added.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Veteran contends that a compensable rating is warranted for his right knee scar disability.

Service treatment records (STR) indicate treatment in service for a right knee anterior cruciate ligament (ACL) surgery.

A June 2010 VA examination addressed the Veteran's right knee scar disability.  The report indicates that three arthroscopy scars were noted, each measuring 0.5 cm by 0.1 cm and an additional linear scar measuring 4 cm by 0.5 cm.  The report indicates that the scars were not painful, and there was no skin breakdown noted.  The report indicates that the scars were superficial with no instability, edema, inflammation, keloid formation, disfigurement, or limitation of motion or function.  The report indicates a diagnosis of right knee ACL tear and lateral meniscal tear, postoperative with scars.  

An August 2010 VA examination report indicates that the Veteran has a scar precisely located on the anterior right knee.  The report indicates that the scar is linear, not painful, measured 4.0 cm by .2 cm, and there was no skin breakdown.  The examiner indicated that the Veteran's scar was superficial with no underlying tissue damage.  The examiner indicated that the scar was not disfiguring, had no keloid formation, inflammation, or edema.  The examiner noted that the Veteran's scar does not limit the claimant's motion and that there is no limitation of function.  The examination report indicates that the Veteran reported symptoms of stiffness, tenderness, and pain.  The report indicates no ankylosis and the range of motion of both the left and right knee was noted as within normal limits.

On his January 2013 substantive appeal, the Veteran stated that he told the examining physician that he experienced pain with his scars and also stated that the prescription medication he was taking at the time possibly affected the appearance of pain to the examiner.  

The medical evidence of record does not indicate the Veteran's residual scars of the right knee disability meets the criteria for a compensable rating.  The evidence shows that the Veteran's scars are not deep, nonlinear, nor are they unstable or painful.  As the Veteran's residual scars of the right knee disability does not approximate the criteria for a rating higher than 0 percent, the appeal must be denied.

As previously discussed, the RO attempted to schedule the Veteran for a new VA examination, but the Veteran did not respond to the request.  Taken the findings of the earlier examinations and weighing them against the Veteran's statements, the Board concludes that if the scars were painful, it would have been detected on examination.  The Board finds that the statement that medication masked the pain from observation by the examiner is in essence an opinion that is not competent evidence.  The Veteran has not demonstrated medical expertise and whether a given medication has the effect he has described is a question too complex to be competently addressed by a non-expert.  As such, there is no evidence showing an that the scars meet the criteria for a compensable rating at any time on appeal.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Left foot plantar fasciitis with left heel spur

The Veteran contends that a compensable rating is warranted for his left foot plantar fasciitis with left heel spur.

The Veteran's left foot plantar fasciitis was assigned a noncompensable rating under DC 5020.  There is no diagnostic code directly applicable to plantar fasciitis or heel spur.  The Board notes that the rating schedule cannot account for every disease; therefore, it is permissible to rate unlisted conditions by analogy.  See 38 C.F.R. § 4.20 (2016).  DC 5099-5020 indicates an unlisted musculoskeletal condition rated as synovitis.  38 C.F.R. § 4.71(a), DC 5020.

Synovitis is defined as inflammation of the synovium; it is usually painful, particularly on motion, and is characterized by a fluctuating swelling due to effusion within a synovial sac.  See Dorland's Illustrated Medical Dictionary 1857 (32nd Ed. 2012).  In this case, the evidence shows tenderness near the heel without limitation of motion.  Under DC 5020, synovitis is rated according to any resulting limitation of motion of the joint involved.  38 C.F.R. § 4.71(a), DC 5020.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court of Appeals for Veterans Claims (Court) held that the eight specifically named foot disabilities noted in the Rating Schedule could not be, as a matter of law, rated to by analogy under Diagnostic Code 5284.  The Veteran's left foot plantar fasciitis with left heel spur is not one of the specifically named foot disabilities in the Rating Schedule.

Here, the bilateral plantar fasciitis is currently rated under a diagnostic code predicated on limitation of motion.  The Board finds that the Veteran's left foot plantar fasciitis is more appropriately rated under Diagnostic Code 5284 because the symptom of his disability is tenderness.  DC 5284 provides for a 10 percent rating for other foot injuries that are moderate, 20 percent for moderately severe foot injuries, and 30 percent for severe foot injuries.  38 C.F.R. § 4.71(a).  In this case, the evidence of record does not indicate that the Veteran's symptoms rise to the level of a moderate foot injury.  As noted, the Veteran reports pain on use and medical evidence indicates tenderness but no limitation of motion.

In this case, the Veteran's left foot plantar fasciitis with left heel spur are not specifically listed foot disabilities under which the Board has evaluated the Veteran. Therefore, the Board, as a matter of law, can consider an analogous evaluation under Diagnostic Code 5284 in this case.  See Copeland, supra.

Medical evidence does not show metartarsalgia or limited or painful motion of a group of minor joints.

VA treatment notes received in April 2016 indicate complaints of intermittent heel pain.  A note dated May 27, 2011 indicates intermittent heel pain, indicating that the Veteran has a "bone spur" to his left heel and has pain there "from time to time."

A June 2010 VA examination report indicates that the Veteran reported left foot pain and swelling.  The examiner noted that objectively the Veteran had tenderness at the sole of his left foot consistent with plantar fasciitis.  The report indicates that x-rays show a plantar heel spur.

In the January 2013 substantive appeal, the Veteran stated that he experienced pain in his foot and had reported it to the examiner.  The Veteran stated that his pain medication may have hidden his pain and swelling during the examination.

As discussed above, the RO attempted to schedule the Veteran for a VA examination but the Veteran did not respond to the request.  Thus, there is no evidence showing that his plantar fasciitis meets the criteria for a compensable rating at any time on appeal.  

In determining the severity of the bilateral plantar fasciitis, the Board gives more weight to the objective findings in the VA examinations than on the Veteran's reporting of symptomatology.  The weight of competent and probative evidence shows that the Veteran's left foot disability has not been manifested by moderate impairment in the left foot.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016), but finds that a compensable rating is not warranted.  The examination reports do not indicate and the Veteran has not reported that the Veteran's symptoms limit the functional use of his foot or require the use of any assistive devices.  Given the foregoing history, the record does not reflect moderate impairment due to symptoms of the type and degree contemplated by a higher schedular rating.

The evidence of record does not indicate the Veteran's left foot plantar fasciitis with left heel spur disability meets the criteria for a compensable rating.  The evidence shows that the Veteran does not have painful or limited motion of his left foot.  As the Veteran's left foot disability does not approximate the criteria for a rating higher than 0 percent, the appeal must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C.  Extraschedular and TDIU

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case for the Veteran's scar and left foot disabilities.  The Board finds that the Veteran's symptoms of his disabilities are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disabilities.  Therefore, no further discussion of a TDIU is necessary.

II.  Service Connection - Headaches

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he suffers headaches caused by a motor vehicle accident during service on June 25, 2010.

An August 19, 2010 medical record indicates headaches on the problem list.

VA treatment notes received in April 2016 indicate complaints of headaches.  A record dated June 24, 2011 indicates headaches as an active problem.  A note dated May 7, 2012 indicates that the Veteran has been having headaches since he was involved in a motor vehicle accident in the military.  The note indicates that saw a chiropractor for his neck but was not treated for his headaches.  The note indicates that the Veteran reported getting headaches twice a month.  The note indicates that that Veteran had no interest in headache medication because the headaches were not that frequent.  The Veteran denied any nausea, vomiting, or changes in vision.  A note dated May 27, 2011 indicates intermittent neck pain and headaches since he got "whiplash" in a motor vehicle accident a year prior.

An August 2010 private examination report indicates no diagnosis of headaches.  The examiner noted that there was no pathology to render a diagnosis.  The report indicates that the Veteran complained of headaches but that objective factors were absent upon examination.

As discussed above, the RO attempted to schedule the Veteran for a VA examination to assess any headache condition, but the Veteran did not respond to the scheduling request.

In the February 2011 notice of disagreement (NOD), the Veteran indicated that he has had headaches and migraines once every few days to more often than daily and was told that it could be related to his neck injury from a June 2010 car accident.  The Veteran indicated that he was not prescribed medication for headaches but was scheduled for chiropractic appointments but was only able to go to two appointments before his separation date.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis, in this case the Veteran has not reported any diagnosis of a headache disability nor offered any lay statements that would support a diagnosis.  In his January 2013 substantive appeal, the Veteran claimed to have a chronic headache disability, manifested by constant headaches.  However, the treatment records do not report any complaints or findings of a chronic headache disability or any clinical diagnosis of headaches.  If he did indeed have a chronic headache disability or headaches that began during or after service, it is reasonable to expect that the medical evidence of record would reveal such.

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The preponderance of the evidence is against the claim, thus the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial compensable disability rating for service-connected residual scars of the right knee, status post surgery is denied.

An initial compensable disability rating for service-connected left foot plantar fasciitis with left heel spur is denied.

Service connection for a headache disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


